        Case 1:15-cr-00036-DSC Document 103 Filed 01/28/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                         )
                                                 )
              v.                                 )       1:15cr00036
                                                 )       Electronic Filing
ELIZABETH MCMAHAN                                )


                             CHANGE OF PLEA HEARING
                           Before Judge David Stewart Cercone

Appear for Government:      Christian A. Trabold, AUSA
Appear for Defendant:       Thomas Livingston, AFPD
Hearing date:               January 28, 2019
Hearing begun:              10:50 AM
Hearing concluded:          11:35 AM
Stenographer:               Janis Ferguson
Law Clerk/Deputy Clerk:     Mark Mohney


REMARKS: Defendant sworn and found competent. Plea agreement admitted as Government
         Exhibit #1. The court found a factual basis to accept a guilty plea. The defendant
         knowingly and voluntarily entered a change of plea of GUILTY to Count 25.
         Presentence report ordered. Sentence set for 6/14/19 at 1:30 PM in Erie Division.
         Bond continued pending sentence.
